FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PAUL JENNINGS,                                   No. 16-15182

              Plaintiff-Appellant,               D.C. No. 1:15-cv-00840-SAB

 v.
                                                 MEMORANDUM*
ALAN AZIZIAN, Chief Psychologist at
Coalinga State Hospital; AUDREY KING,
Executive Director at Coalinga State
Hospital,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding**

                         Submitted December 14, 2016***

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Paul Jennings appeals pro se from the district court’s judgment dismissing

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Jennings consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action arising from his confinement under California’s

Sexually Violent Predators Act (“SVPA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).

Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm.

      The district properly dismissed Jennings’s action because Jennings failed to

allege facts sufficient to show that the SVPA’s post-commitment procedures in

effect in 2013 deprived him of due process notwithstanding any denial of annual

mental health evaluations. See Portman v. County of Santa Clara, 995 F.2d 898,

904 (9th Cir. 1993) (setting forth elements of a § 1983 procedural due process

claim); see also Cal. Welf. & Inst. Code § 6608(a) (2013) (“A person who has been

committed as a sexually violent predator shall be permitted to petition the court for

conditional release with or without the recommendation or concurrence of the

Director of State Hospitals.”); id. § 6608(k) (2013) (“After a minimum of one year

on conditional release, the committed person, with or without the recommendation

or concurrence of the Director of State Hospitals, may petition the court for

unconditional discharge.”).

      We reject as unsupported by the record Jennings’s contention regarding the

magistrate judge.

      Jennings’s motion for appointment of counsel, filed on March 25, 2016, is


                                          2                                     16-15182
denied.

      AFFIRMED.




                  3   16-15182